 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11
     SHONTA CHARI WILLIAMS BARRE,        )    NO. EDCV 18-00684-AS
12                                       )
                      Plaintiff,         )
13                                       )         JUDGMENT
               v.                        )
14                                       )
     NANCY A. BERRYHILL,                 )
15   Acting Commissioner of Social       )
     Security,                           )
16                                       )
                                         )
17                    Defendant.         )
                                         )
18
19        IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20   Social Security Administration is reversed in part and the matter is
21   remanded for further administrative action consistent with the Opinion
22   filed concurrently herewith.
23
24        DATED:    February 27, 2019.
25
                                                         /s/
26
                                                       ALKA SAGAR
27                                           UNITED STATES MAGISTRATE JUDGE
28
